[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                              ________________________               U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           MARCH 6, 2012
                                    No. 11-11427
                                                                            JOHN LEY
                              ________________________
                                                                             CLERK

                          D. C. Docket No. 1:10-cv-24229-UU

CAMILO COSTA, BERNARD FERNANDES,
MENINO D’ACOSTA,

                                                           Plaintiffs-Appellants,

                                            versus

CELEBRITY CRUISES, INC.,

                                                           Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (March 6, 2012)


Before DUBINA, Chief Judge, ANDERSON and KLEINFELD,* Circuit Judges.



       *
        Honorable Andrew J. Kleinfeld, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
PER CURIAM:

      Appellants Camilo Costa, Bernard Fernandes, and Menino D’Acosta (the

“Seafarers”) appeal the district court’s order dismissing Seafarers’ amended

complaint seeking vacatur of an arbitration award.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we reject all of the appellants’ arguments and affirm the

judgment of dismissal based on our decision in Industrial Risk Insurers v. M.A.N.

Gutehoffnungshutte, 141 F.3d 1434, 1446 (11th Cir. 1998).

      AFFIRMED.




                                         2